DETAILED ACTION 
The present application, filed on 8/31/2018 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1 are amended
b.  Claims 4, 15 are cancelled
c.  Claims 15-20 are withdrawn

Overall, Claims 1-3, 5-14 are pending and have been considered below.  


Claim Objections
	Claim 1 is objected to for reciting: “A method for clustering  a physical retailer comprising.” It should read: “A method for clustering physical retailers comprising.” Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, and the therefrom dependent claims are directed to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: testing deviations of price within each physical retail space; calculating volume lifts for each product; determining if data contained in the transaction records is above a set threshold. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an marketing, sales activities or behaviors process, i.e. a process aimed at determining the impact of price deviations on sales volumes, to further determine profitability. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: deploying electronic tags. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: data above the threshold; data below the threshold. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: deploying electronic tags. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: data above the threshold; data below the threshold. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to testing a plurality of promotional variable values. Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to testing an elasticity of at least one of the products. Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to scheduling sell through pricing responsive to a volume goal, a sell through time, and the elasticity. Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to tracking a consumer within the retail space. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to tracking at least one of a wireless signal. Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to displaying personalized promotions. Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to associating the consumer with an identity. Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining items of interest to the consumer. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-3, 6, 14 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the testing, the electronic tags, the retail spaces, the similarity, the promotional variable values, the personalized promotions. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig23B and [0210]-[0219], including among others processor(s), memory, fixed disk, removable disk, network interface, speakers, mouse, keyboard, display. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-3, 5-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Regarding Claims 1-3, 5-14 and based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to an abstract idea and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
One factor to consider when determining if a claim recites a §101 patent eligible process is whether the claimed process (1) is tied to a particular machine (or apparatus) or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S., 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). The Examiner will call this test the Machine-or-Transformation Test (“M-T Test”).
To meet prong (1) of the M-T Test, the method step should positively recite the particular machine to which it is tied.   This may be accomplished by having the claim positively recite the machine that accomplishes the method steps.  Alternatively, or to meet prong (2), the method step should positively recite the material that is being changed to a different state or positively recite the subject matter that is being transformed.  For example, a method claim that would probably not qualify as a statutory process because it is an abstract idea would be a claim that recites purely mental steps.
In this particular case, the claims fail prong (1) because the methods steps:
deploying electronic tags; 
testing deviations of price within each physical retail space; 
calculating volume lifts for each product using the transaction records
determining if data contained in the transaction records is above a set threshold
are not tied to a particular machine. Claim 1 is directed to a method of calculating potential sales increases.  The claim is merely nominally tied to an apparatus, i.e., a display machine.  For example, Claim 1 in particular can be performed mentally.  In Claim 1, the method can be entirely performed by a person who selectively calculates and deploys prices.
Additionally, the claims fail prong (2) because the method steps do not transform the underlying subject matter to a different state or thing.
For additional guidance, see USPTO Memorandum by Bahr, Robert W., Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos, July 27, 2010.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keller (US 2017/0098257), in view of Ramanan et al (US 2015/0248630).  
Regarding Claim 1 – Keller discloses: A method for clustering  a physical retailer comprising: 
deploying electronic tags throughout a set of physical retail spac
testing deviations of price within each physical retail space, for a plurality of products by altering a price on the electronic tags from a base price for each product to identify profitability of the altered price as compared to the base price logged in transaction records; {see at least fig8, rc150-rc164, [0039] testing deviations; [0007] impact on sales volume. The claim element “to identify profitability of the altered price as compared to the base price logged in transaction records” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   
calculating volume lifts for each product using the transaction records; {see at least fig7, [0038] calculating volume lifts}   
determining if data contained in the transaction records is above a set threshold; {see at least fig8, rc152, [0039] replacement cost for fuel (reads on threshold)}

Keller does not disclose, however, Ramanan discloses: 
when the data is at or above the threshold, clustering the physical retail spaces by volume lifts; and {see at least fig4, rc408, clustering based on key parameters; [0058] space elasticity, increase in sales (reads on volume lift)}   
when the data is below the threshold, clustering the physical retail spaces by historical transactions. {see at least fig4, rc408, clustering based on key parameters; [0010] allocation based on past sales (reads on historic sales)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller to include the elements of Ramanan.  One would have been motivated to do so, in order to better organize the retail space.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Keller evidently discloses calculating volume lifts based on price deviations.  Ramanan is merely relied upon to illustrate the functionality of clustering retail spaces in the same or similar context.  As best understood by Examiner, since both calculating volume lifts based on price deviations, as well as clustering retail spaces are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Keller, as well as Ramanan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Keller / Ramanan.

Regarding Claim 2 – Keller, Ramanan discloses the limitations of Claim 1. Keller further discloses:  
	wherein the testing includes iterative price adjustments to identify a price that yields the largest profit. {see at least [0012], [0022] Thus the total multi-store profit is maximized. The phrase “to identify a price that maximizes profit” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step but which imparts neither structure nor functionality to the claimed method so are considered but given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}

Regarding Claim 5 – Keller, Ramanan discloses the limitations of Claim 1. Keller further discloses:  
testing a plurality of promotional variable values for each product for yielding the largest profitability responsive to business rules. {see at least fig3, [0034] FIG. 3 is a schematic layout of a multi-store optimization process 42 in accordance with one embodiment of the invention. The process starts by the user selecting either to maximize fuel profit 62 for the stores; maximize fuel volume 64, or some combination of volume and profit--sliding scale 66; or total store profit 68. If fuel profit is maximized the economic model provides a tuple for the first store 70 that includes the optimized profit price for regular, mid-grade, premium, diesel, etc. A similar tuple is provided for each of the other stores. If fuel volume is maximized the economic model provides a tuple for the first store 72 that includes the optimized volume price for regular, mid-grade, premium, diesel, etc. A similar tuple is provided for each of the other stores. If the sliding scale is used, the user selects a balance between profit and volume considerations from only profit to only volume and the economic model provides a tuple for the first store 74 that includes the optimized profit/volume price for regular, mid-grade, premium, diesel, etc. A similar tuple is provided for each of the other stores. If total stores profit is maximized the economic model provides a tuple for the first store 76 that includes the optimized profit price for regular, mid-grade, premium, diesel, etc and optimal prices for merchandise (M.sub.1p, etc). A similar tuple is provided for each of the other stores. }

Regarding Claim 6 – Keller, Ramanan discloses the limitations of Claim 5. Keller further discloses:  
	wherein the promotional variable values include at least two of price, deal structure type, color, imagery, phrasing, smell and sound. {see at least [0034] If total stores profit is maximized the economic model provides a tuple for the first store 76 that includes the optimized profit price for regular, mid-grade, premium, diesel, etc and optimal prices for merchandise (M.sub.1p, etc). A similar tuple is provided for each of the other stores. }  

Regarding Claim 7 – Keller, Ramanan discloses the limitations of Claim 1. Keller further discloses:  
testing an elasticity of at least one of the products for determining sell through behavior. {see at least fig2, rc32, [0025] The optimization system can be quantified by understanding the price elasticity by store, by product, by grade and by day. This quantification or optimization interprets historical elasticity for each store, by product, by grade, by same day of week, with option for user variable input to address seasonality considerations and market disruptions. The system recommends price changes to optimize the balance of volume and/or margin based on statistically relevant elasticity and within user defined constraints. By utilizing the optimization slider, this allows for varying percentages of volume vs. margin goals. By leveraging the "Proposed Prices" page or user defined email alerts, users can review, modify and accept optimized price recommendations as well as a combination of strategy prices with conditions can be automatically executed. So a combination of "what if" scenarios or automatically executed price changes can be realized with the system. The economic model allows for the user's ability to forecast the volume and margin impact of a price change and display for pricing team user to evaluate. In essence, the economic model can be forward looking, i.e. what would be the impact of a scheduled price change to take effect tomorrow as opposed to an immediate price change. With competition and retail fuel pricing volatility so prevalent, the optimization system can automatically determine the top competitors (e.g., five) which will make a difference in the user's pricing decisions. This accommodates market volatility in a learning model. The phrase “for determining sell through behavior” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step but which imparts neither structure nor functionality to the claimed method so are considered but given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  

Regarding Claim 8 – Keller, Ramanan discloses the limitations of Claim 7. Keller further discloses:  
scheduling sell through pricing responsive to a volume goal, a sell through time, and the elasticity yielding the largest profit. {see at least [0025] FIG. 2 is a block diagram of the processes 30 for optimizing retail fuel stores in accordance with one embodiment of the invention. An economic model 32 creates a model of a store's fuel prices versus profit or volume. The economic model 32 can be used to create a model of the effects of competitor prices, merchandise prices, rewards programs, hourly trends, daily trends, seasonal trends, multi-store models, etc. The economic model 32 in one embodiment is a logistic regression process. The optimization system can be quantified by understanding the price elasticity by store, by product, by grade and by day. This quantification or optimization interprets historical elasticity for each store, by product, by grade, by same day of week, with option for user variable input to address seasonality considerations and market disruptions. The system recommends price changes to optimize the balance of volume and/or margin based on statistically relevant elasticity and within user defined constraints. By utilizing the optimization slider, this allows for varying percentages of volume vs. margin goals. By leveraging the "Proposed Prices" page or user defined email alerts, users can review, modify and accept optimized price recommendations as well as a combination of strategy prices with conditions can be automatically executed. So a combination of "what if" scenarios or automatically executed price changes can be realized with the system. The economic model allows for the user's ability to forecast the volume and margin impact of a price change and display for pricing team user to evaluate. In essence, the economic model can be forward looking, i.e. what would be the impact of a scheduled price change to take effect tomorrow as opposed to an immediate price change. With competition and retail fuel pricing volatility so prevalent, the optimization system can automatically determine the top competitors (e.g., five) which will make a difference in the user's pricing decisions. This accommodates market volatility in a learning model. The phrase “to maximize profit” consists entirely of nonfunctional, descriptive language, disclosing at most a reason to have performed an earlier method step but which imparts neither structure nor functionality to the claimed method so are considered but given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Keller (US 2017/0098257), in view of Ramanan et al (US 2015/0248630), in further view of Sundholm (US 2019/0147425).  
Regarding Claim 3 – Keller, Ramanan discloses the limitations of Claim 1. Keller, Ramanan does not disclose, however, Sandholm discloses:  
	wherein the electronic tags are updated during a time when the least number of consumers are in the retail space. {see at least [0053], [0065] In one embodiment of the invention the new price can be sent in one embodiment of the invention during an inventory check. In one embodiment of the invention the new price is submitted to the electronic price label as a data file which contains the new price. The data file can be sent in one embodiment of the invention during an inventory check. Inventory check and/or sending prices can in one embodiment of the invention be carried out continuously and e.g. so that when all the products are inventoried and/or all the price changes have been transmitted to the electronic price labels, a new inventory check and/or sending of prices to the electronic price labels is carried out again. Inventory check and/or transferring new prices to electronic price labels can be done in the background, e.g. during the day and/or during the night. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan to include the elements of Sundholm.  One would have been motivated to do so, in order to minimize the chance to create confusion.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Keller, Ramanan evidently discloses updating a base price based on margin goals.  Sundholm is merely relied upon to illustrate the functionality of updating the base price when there are minimum number of consumers in the store in the same or similar context.  As best understood by Examiner, since both updating a base price based on margin goals, as well as updating the base price when there are minimum number of consumers in the store are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Keller, Ramanan, as well as Sundholm would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Keller, Ramanan / Sundholm.


Claims 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keller (US 2017/0098257), in view of Ramanan et al (US 2015/0248630), in further view of Neugebauer (US 2006/0163349).  
Regarding Claim 9 – Keller, Ramanan discloses the limitations of Claim 1. Keller, Ramanan does not disclose, however, Neugebauer discloses:  
tracking a consumer within the retail space. {see at least [0006] The tracking tags include a memory that stores customer identification information and the system is capable of tracking the movement of the customer through the store by means of the tracking tag. One or more electronic messaging units are distributed throughout the store and a customer associated database can be accessed when the customer enters a certain location in the store so as to issue customer-specific advertising messages on the electronic messaging units; [0023] the wireless system is preferably capable of tracking the location of the customer within the store by utilizing signals transmitted from the wireless tag; [0150] The server 105 tracks the location of both consumers and carts, and identifies correlations between cart and consumer position and movement. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan to include the elements of Neugebauer.  One would have been motivated to do so, in order to make the best promotion decisions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Keller, Ramanan evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the functionality of tracking consumers in the retail space in the same or similar context.  As best understood by Examiner, since both updating a base price based on margin goals, as well as tracking consumers in the retail space are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Keller, Ramanan, as well as Neugebauer would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Keller, Ramanan / Neugebauer.

Regarding Claim 10 – Keller, Ramanan, Neugebauer discloses the limitations of Claim 9. Neugebauer further discloses:  
tracking at least one of a wireless signal emanating from a shopping cart, wireless signal emanating from an electronic display mounted to the shopping cart, wireless signal emanating from a mobile device belonging to the consumer, image tracking of the consumer and biometric data of the consumer. {see at least fig4, [0151] If the customer selects a shopping cart or basket with a movable display 476 (or other wireless tag 100 device as described above), the server 105 also tracks movement of the shopping cart or basket via signals transmitted from the movable display's 476 radio. Based upon correlations between the tracked movements of the display 476 and the loyalty token 501, the server 105 may associate the display 476 with the loyalty token 501. The particular threshold for determining a correlation between the tracked movements of the display 476 and loyalty token 501 may be determined based upon system requirements, and may include e.g., proximity of the display and loyalty token 501, substantially similar velocities of movement of the display 476 and the loyalty token 501 for a predetermined period of time, etc; [0150] The server 105 tracks the location of both consumers and carts, and identifies correlations between cart and consumer position and movement.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan, Neugebauer to include additional elements of Neugebauer.  One would have been motivated to do so, in order to make the best promotion decisions.  In the instant case, Keller, Ramanan, Neugebauer evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the additional functionality of tracking the shopping cart in the retail store in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 11 – Keller, Ramanan, Neugebauer discloses the limitations of Claim 9. Neugebauer further discloses:  
displaying personalized promotions to the tracked consumer on the electronic tags. {see at least fig4, [0152] After the display 476 has been associated with the loyalty token 501, the server 105 may utilize the promotion optimization application 531 to access the customer profile database 527, as well as the promotion database 528, in order to generate appropriate messages to be transmitted to and displayed on the display 476. For example, when the display 476 is first associated with the loyalty token 501, the customer profile database 527 may be accessed using the unique customer identification code transmitted by the loyalty token 501 to cause the display 476 to display a welcoming message. For example, the display 476 may welcome the customer by name and thank the customer for his/her patronage. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan, Neugebauer to include additional elements of Neugebauer.  One would have been motivated to do so, in order to attract customer’s interest.  In the instant case, Keller, Ramanan, Neugebauer evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the additional functionality of displaying personalized promotions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 12 – Keller, Ramanan, Neugebauer discloses the limitations of Claim 11. Neugebauer further discloses:  
associating the consumer with an identity. {see at least fig4, [0152] After the display 476 has been associated with the loyalty token 501, the server 105 may utilize the promotion optimization application 531 to access the customer profile database 527, as well as the promotion database 528, in order to generate appropriate messages to be transmitted to and displayed on the display 476. For example, when the display 476 is first associated with the loyalty token 501, the customer profile database 527 may be accessed using the unique customer identification code transmitted by the loyalty token 501 to cause the display 476 to display a welcoming message. For example, the display 476 may welcome the customer by name and thank the customer for his/her patronage. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan, Neugebauer to include additional elements of Neugebauer.  One would have been motivated to do so, in order to more efficiently customize the promotions.  In the instant case, Keller, Ramanan, Neugebauer evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the additional functionality of associating customer with an identity in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 13 – Keller, Ramanan, Neugebauer discloses the limitations of Claim 12. Neugebauer further discloses:  
determining items of interest to the consumer based upon the tracking. {see at least [0147] In another embodiment, the location history of the cart handlebar 475 can be analyzed to estimate the interests, profile and current basket contents of the consumer to optimize further messages. For example, if the customer (as determined by location information from the cart display 476 or the loyalty token 501) stops in front of the milk section for e.g. 20 seconds, the promotion optimization application 531 can decide to promote, e.g., breakfast cereal if the consumer has not yet gone to the breakfast cereal aisle.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan, Neugebauer to include additional elements of Neugebauer.  One would have been motivated to do so, in order to provide customer with an item of interest.  In the instant case, Keller, Ramanan, Neugebauer evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the additional functionality of determining an item of interest based on tracking in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 14 – Keller, Ramanan, Neugebauer discloses the limitations of Claim 13. Neugebauer further discloses:  
	wherein the personalized promotions are generated by cross referencing the consumer identity with the items of interest. {see at least [0147] In another embodiment, the location history of the cart handlebar 475 can be analyzed to estimate the interests, profile and current basket contents of the consumer to optimize further messages. For example, if the customer (as determined by location information from the cart display 476 or the loyalty token 501) stops in front of the milk section for e.g. 20 seconds, the promotion optimization application 531 can decide to promote, e.g., breakfast cereal if the consumer has not yet gone to the breakfast cereal aisle.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Keller, Ramanan, Neugebauer to include additional elements of Neugebauer.  One would have been motivated to do so, in order to provide the promotion with the best chances to entice the consumer.  In the instant case, Keller, Ramanan, Neugebauer evidently discloses updating a base price based on margin goals.  Neugebauer is merely relied upon to illustrate the additional functionality of personalized promotions based on customer identity and items of interest in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Clustering in this manner cannot be performed in the human mind, as it requires computerized transaction logs to be processed in a unique manner. Nor is it a fundamental economic process, as the claims are directed to retailer clustering.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622